EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made as of March 24, 2011 by and
between Lexicon United Incorporated, a Delaware corporation,(the “Company”) and
Jeffrey G. Nunez, an individual (“Consultant”) (each a “Party” and collectively
referred to hereafter as the “Parties”).
 
WITNESSETH:


WHEREAS, Consultant has been an officer and director of the Company since its
inception and has determined to resign as an officer and director effective
March 24, 2011 to pursue other interests..
 
WHEREAS, in order to effect a smooth transition following Consultant’s
resignation, the Company desires to engage Consultant to be available to and to
provide various services to the Company for a period following the resignation.
 
WHEREAS, Consultant is willing to provide the services detailed herein pursuant
to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:
 
1. 1.           Definitions.  Unless otherwise defined in this Agreement, terms
appearing in initial capitalized form shall have the meaning ascribed to such
terms in this Agreement.
 
2. 2.           Services.  The Services which Consultant shall provide under
this Agreement shall include the following:
 
 
a.
Consultant will be available to work with the Company on all matters related to
the transition resulting from Consultant’s resignation as an officer and
director of the Company.

 
 
b.
Consultant will be available in order to provide the Company with a presence in
the United States to deal with matters requiring such presence;

 
 
c.
Consultant will be available to assist the Company in negotiating the terms of
various business and finance transactions;

 
 
d.
Consultant will be available to the Company to advise the Company on corporate
governance matters.

 
3.           Term and Termination. The term of this engagement shall be for a
period commencing with the date of this Agreement and terminating on the twelve
(12) month anniversary of such date.  Notwithstanding, the term may only be
extended upon the mutual written agreement of the Parties upon a determination
that such is in the best interests of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Consideration.  In consideration for Consultant providing the
services set forth in Section 2 above, Company shall pay Consultant on the first
day of each calendar month of the term of the Agreement the sum of $2,500.00,
payable in cash or in an equivalent value of shares of Company stock which shall
be eligible for registration on Form S-8.  In addition, Consultant shall be
reimbursed his reasonable out-of-pocket expenses, provided that any expenses in
excess of $500.00 must be approved in advance by the Company.


5.           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent for next
business day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:


If to Company:
 
Lexicon United Incorporated
Attn: Elie Saltoun
By e-mail at grayfalcon1@yahoo.com
 
Copy to:
 
Law Offices of Robert Diener
56 Laenani Street
Haiku, HI 96708
Facsimile: (310) 362-8887
Attention: Robert Diener
   
If to the Consultant:
 
Jeffrey Nunez
4500 Steiner Ranch Blvd.
Suite 1708
Austin, TxX 78732
By e-mail at jeffreyjgn@aol.com
 
Copy to:
 
 

 
 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.
 
a.          Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, with respect to the
subject matter hereof.
 
b.          Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.
 
c.          Counterparts and Facsimile Signature.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature.
 
d.          Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
e.          Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without giving effect to
any choice or conflict of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Texas.
 
f.          Amendments and Waivers.  The Parties may mutually amend any
provision of this Agreement at any time during the term of this Agreement prior
to the termination of this Agreement.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties.  No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver.  No waiver
by any party with respect to any default, misrepresentation or breach of
warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
g.          Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
h.          Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.  Any reference
to any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
i.          Remedies.  In the event of any dispute under this Agreement, the
prevailing party shall be entitled to recover its costs incurred in connection
with the resolution thereof, including reasonable attorneys fees.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.



  Lexicon United Incorporated                         By:
/s/ Elie Saltoun   
   
Jeffrey G. Nunez
    Name: 
Elie Saltoun
   
Jeffrey G. Nunez
    Title: 
President
   
 
 

 
 
 

--------------------------------------------------------------------------------

 